DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	The following is a Notice of Allowance in response to remarks filed 03 February 2021.

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.

REASONS FOR ALLOWANCE
3.	Claims 1-6, 8, 21-25, and 27-30 are allowable as set forth below.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Examiner has withdrawn the 35 USC 101 rejection of claims 1-6, 8, 21-25, and 27-30 in view of the Applicant’s amendments.  Claims 1, 5, and 21 are directed to a process (a series of acts or steps).  Thus each of the claim falls within one of the four statutory categories. Further the claims do not recite a mental process because the steps are not practically performed in the human mind.  The claims do not recite any mathematical concepts.  The claims recite “granting remote access to at least three classes of user, wherein the three classes of user comprise: (1) an owner of an asset (2) an approval authority (3) an inspector”. The claimed concept of a method that allows users to access inspection information and receive updated information from other 
	The combination of additional elements that recite “retrieving, by a computer-based fire hydrant management software system, real time records of assets from a database, the database being remotely accessible and augmentable by each of the at least three classes of user;”, “analyzing the records of assets from the database to determine whether an asset requires inspection;”, “automatically creating, according to computer-executable instructions of the fire hydrant management software, a standard format inspection list, based upon the analysis of records of assets from the database, wherein the standard form inspection list includes each asset due for inspection and each asset within a designatable interval of being due for inspection;”, “for each asset on the inspection list, according to computer-enabled instructions of the fire hydrant management software, retrieving a list of qualified inspectors according to designatable attributes including proximity to the asset, wherein an inspector, upon accessing the web registry, can review and update information, including location;”, “for each asset on the inspection list, generating a standard format notice notifying the approval authority of the status of the assets assigned to the approval authority, and wherein the approval authority, upon accessing the compliance registry, may update and review the status of the assets;”, “for each asset on the inspection list, generating, according to computer-executable instructions of the fire hydrant management software, a standard format notice notifying an owner of the asset of an impending deadline for the inspection such notice to include the list of qualified inspectors for the asset, a description of the type of inspection, and a cost associated with the type of inspection, and wherein the owner of the asset, upon accessing the web-based registry, may update and review the status of the assets assigned to the owner;”, “receiving, by a computer-based system, at a 
	Regarding the prior art, the claimed invention is directed to using a fire hydrant management software system accessible via a web registry to track a requisite inspection of an owned asset.
	The claims 1, 5, and 21 identify the uniquely distinct features of: independent claim 1 recites “granting remote access, by a computer-based system, to the web-based registry, wherein the web registry is managed by fire hydrant management software, to at least three classes of user, wherein the three classes of user comprise: (1) an owner of an asset (2) an approval authority (3) an inspector;”, “retrieving, by a computer-based fire hydrant management software system, real time records of assets from a database, the database being remotely accessible and augmentable by each of the at least three classes of user;”, “for each asset on the inspection list, generating, according to computer-executable instructions of the fire hydrant management software, a standard format notice notifying an owner of the asset of an impending deadline for the inspection such notice to include the list of qualified inspectors for the asset, a description of the type of inspection, and a cost associated with the type of inspection, and wherein the owner of the asset, upon accessing the web-based registry, may update and review the status of the assets assigned to the owner;”, independent claim 5 recites “granting remote access to a compliance fire hydrant management software registry system hosted on a server and accessible through a web-portal to at least three classes of user, wherein the three classes of user comprise: (1) an owner of an asset (2) an approval authority (3) an inspector;”, “transmitting, by the fire hydrant management software in communication with the web registry, a standard form notification to an owner of the at least one asset on the inspection list, including the list of qualified inspectors a description of the type of inspection, and a cost associated with the type of inspection, indicating that the asset requires an inspection, and wherein the owner of the asset, upon accessing the compliance fire hydrant management software registry system, may update and review the status of the assets;”, independent claim 21 recites “granting remote access to a web-based registry system, wherein the web-based registry is configured to run a fire hydrant management software, to at least three classes of user, wherein the three classes of user comprise: (1) an owner of an asset (2) an approval authority (3) an inspector retrieving, by a computer-based fire hydrant management software system, real time records of assets from a database, the database being accessible and augmentable by a classes of user; analyzing the records of assets from the database to identify notification events; based on the analysis, notifying an owner of an asset of a notification event, wherein the notice includes a standard format description of the type of inspection, and a cost associated with the type of inspection, and wherein the notification event comprises a designatable interval in advance of an impending deadline for the inspection, and wherein the owner of the asset, upon remotely accessing the fire hydrant management software compliance registry, may update and review the status of the assets;”
	The closest prior art of record Campion (US 7,649,450) teaches in col. 1:18-25 providing an authenticated test report and other authenticated test related and monitoring metrics for life safety equipment, such as fire alarm control panel for facilitating on-site walkabout testing, inspection, installation, servicing, and control of fire alarm systems. Silva (US 7,831,628) teaches (abstract) users to transmit plans, request inspections and retrieve inspection results and retrieve inspection results along with any issued certifications via a network. Inspectors also retrieve and schedule inspection requests via the network. Cober (US 2005/0108038) teaches (abstract) an online fire plan system that includes a data entry, storage, and retrieval module, and a fire plan wizard for guiding a user.  Elliott (US 6,446,053) teaches col. 2:25-39 a computer implemented method and system enables a user to develop a construction proposal including a detailed graphical model and a detailed cost estimate model. Colliau (US 2008/0114638) teaches (abstract) a system for automatically scheduling an appointment for performing a task.  Deaton (US 2006/0235611) teaches (¶ 0002, 0009) systems and methods for recording and reporting data collected from a remote location.  A portable computing device for storing the inspection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629